Citation Nr: 1815499	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-31 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD); and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1991 to December 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claim seeking entitlement to service connection for an anxiety disorder (claimed as a psychological disorder) was originally denied in a March 2002 rating decision.  The Veteran did not appeal that decision.  Subsequently, the Veteran made several attempts to reopen his psychiatric claim.  However, the RO denied these requests in October 2006, December 2010, and December 2012 rating decisions, respectively.

The Board further notes that the Veteran's original claim was for entitlement to service connection for an anxiety disorder (claimed as a psychological disorder).  Since that time, the Veteran has claimed entitlement to service connection for bipolar disorder, schizophrenia, and most recently, PTSD.  As a result, the Board has broadly re-characterized the issue on appeal as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of clear and unmistakable error (CUE) in a March 2002 rating decision denying service connection for an anxiety disorder (claimed as a psychological disorder) has been raised by the record in the January 2018 Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Additionally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in the January 2018 Board hearing transcript and is referred to the AOJ for appropriate action.  Id.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the issue of CUE in a March 2002 rating decision that denied service connection for an anxiety disorder (claimed as a psychological disorder) has been raised by the record.  A claim that new and material evidence has been submitted to reopen a claim following a previous final denial requires that the previous denial be final.  Since the claim of CUE challenges the finality of the March 2002 rating decision, the claim that new and material evidence has been submitted is inextricably intertwined with the claim of CUE.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, a remand of the new and material evidence claim is necessary to allow the AOJ to adjudicate the CUE claim.

Accordingly, the case is REMANDED for the following actions:

1.  Procure records of post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the appropriate VA Medical Center where the Veteran receives treatment (if appropriate).  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the electronic claims file.  All such available reports should be associated with the electronic claims folder.

2.  Adjudicate the pending claim of CUE in the March 2002 rating decision that denied service connection for an anxiety disorder (claimed as a psychological disorder) as raised by the representative in the January 2018 Board hearing transcript.  The Veteran must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the March 2002 rating decision be returned to the Board.

3.  Then, readjudicate the issue remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

